Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The instant office action having application number 17/221661, filed on April 2, 2021, has claims 1-20 pending in this application.


Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/23/2022. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1-20 are directed to an abstract idea.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as addressed below.
The current 35 USC 101 analysis is based on the current guidance (Federal Register vol. 79, No. 241. pp. 74618-74633).  The analysis follows several steps.  Step 1 determines whether the claim belongs to a valid statutory class.  Step 2A prong 1 identifies whether an abstract idea is claimed.  Step 2A prong 2 determines whether any abstract idea is integrated into a practical application.  If the abstract idea is integrated into a practical application the claim is patent eligible under 35 USC 101.  Last, step 2B determines whether the claims contain something significantly more than the abstract idea.  In most cases the existence of a practical application predicates the existence of an additional element that is significantly more.
The claims as presented are statutory.
In step 2A prong 1 the abstract ideas are determined.  To clarify the identified abstract idea in claim 1, the pertinent portion pertaining to the abstract idea is bolded:
A method comprising:
selecting a plurality of pre-trained machine learning models that are related to a machine learning task; processing a plurality of unlabeled input data samples through each of the plurality of pre-trained remodels to generate a set of embeddings; generating a plurality of clusterings from the set of embeddings; analyzing, by a processing device, the plurality of clusterings to extract superclusters; and assigning pseudo-labels to the input samples based on analysis.
The identified abstract ideas comprise mental steps and mathematical calculations.  The additional element of receiving data is insignificant extra solution activity.  Although the provenance of the data is described, the limitation fails to recite explicit use of any particular device to measure the data.  The additional element of selecting a plurality of pre-trained machine learning models that are related to a machine learning task and analyzing, by a processing device, the plurality of clusterings to extract superclusters are merely a statement of a generic process.  Note that in the dependent claims there is identification of either particular individual input data or specified output data, but in no case do the claims claim a complete explicit application of the neural network where both inputs and outputs are identified. In step 2A prong 2, the claim is examined to determine whether the abstract ideas are integrated into a practical application.  Although selecting a plurality of pre-trained machine learning models can be considered a practical application, the current claims fail to do more than identify a generic field of use.  Note, claiming both an explicit identification of a particular input and a particular output would significantly change the 101 analysis.  The independent claims all specify the broad range of using information from pre-trained machine learning models that are related to a machine learning task.
Claims 8 and 15 recite additional elements of generic computer systems which are not significantly more than the abstract idea.
Regarding step 2B, training neural networks for combined seismic data and well logging data is routine and conventional, evidenced by Dorrington et al., “Genetic-algorithm/neural-network approach to seismic attribute selection for well-log prediction” 2004, and Ma et al., “Integration of seismic and well-log data using statistical and neural network methods” 2017.
Thus the independent claims 1, 8 and 15 meet the guidelines of the 101 judicial exceptions and are not patent eligible under 35 USC 101.




Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 8-12 and 15-18 are rejected under 35 USC 102(a)(1) as being anticipated by Davidson et al. (US 20210081822 A1) (hereinafter Davidson).
As per claims 1, 8 and 15,  Davidson discloses selecting a plurality of pre-trained machine learning models that are related to a machine learning task [computer system 100 receives a dataset of image-derived features for each of a plurality of images 120, wherein the image-derived features are determined by using a first machine learning algorithm 102 to analyze the plurality of images, paragraph 59]; processing a plurality of unlabeled input data samples through each of the plurality of pre-trained remodels to generate a set of embeddings [second machine learning algorithm 110 is executable to predict classification labels for unlabeled images 120 based on user classification labels input by the user for other images, paragraph 31]; generating a plurality of clusterings from the set of embeddings [first machine learning algorithm 102, dimensionality reduction algorithm 104, and clustering algorithm 106 use machine-learning techniques to pre-sort images 120 into various clusters that are predicted to share visual characteristics and, in many cases, will be given the same user classification labels, paragraph 33]; analyzing, by a processing device, the plurality of clusterings to extract superclusters [icons 404 that correspond to datapoints in the same cluster 402 are positioned closed together, (b) rendering the visual representation 400 such that icons 404 that correspond to datapoints in the same cluster 402 are shaded with a same color (e.g., red for cluster 402a, blue for cluster 402b, green for cluster 402c), (c) rendering the visual representation 400 such that icons 404 that correspond to datapoints in the same cluster 402 are encircled by a polygon, or a combination, paragraph 45]; and assigning pseudo-labels to the input samples based on analysis [datapoints representing images 120 that have user classification labels are clustered into the cluster associated with their respective labels and unlabeled datapoints are clustered into the nearest cluster as a predicted classification label. Computer system 100 generates a visual representation 400 incorporating the predicted classification labels, paragraph 43].

As per claims 2, 9 and 16, Davidson discloses wherein the machine learning task is at least one of: an image classification task, a video classification task, or an audio classification task [the plurality of images 120 can be any of a group of images that, with metadata such as a user classification label, are useable to be included in a training dataset, paragraph 24].

As per claims 3, 10 and 17, Davidson discloses generating the plurality of clusterings from a plurality of layer depths within the plurality of pre-trained models [the user is able to review the various clusters and assign user classification labels to multiple images 120 at the same time (e.g., by highlighting multiple images 120 and applying a label to each highlighted image), paragraph 34].

As per claims 4 and 11, Davidson discloses wherein the analyzing comprises determining at least one of a structure or pattern of each of the plurality of clusterings [Clustering algorithm 106 may be any of a number of suitable clustering algorithms, paragraph 29].

As per claims 5, 12 and 18, Davidson discloses determining that different samples from the unlabeled input data samples belong to a same unknown class [second machine learning algorithm 110 is executable to output predicted classification labels for unlabeled images 120 based on user classification labels received via user interface, paragraph 28].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 6-7, 13-14 and 19-20 are rejected under 35 USC 103(a) as being unpatentable over Davidson et al. (US 20210081822 A1) (hereinafter Davidson) in view of Peng et al. (US 2022/0084510 A1) (hereinafter Peng).

As per claims 6, 13 and 19, the rejection of claim 6 is incorporated by claim 1 above. However Davidson does not disclose receiving a human-labeled sample corresponding to a first input sample; and labeling a second input based on the human-labeled sample and a pseudo-label associated with the first input sample and the second input sample. On the other hand, Peng discloses receiving a human-labeled sample corresponding to a first input sample; and labeling a second input based on the human-labeled sample and a pseudo-label associated with the first input sample and the second input sample [training data is limited, e.g., contains only a few human-labelled samples, paragraph 63].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Davidson teachings of identifying clustering of datapoints using clustering algorithm into Peng’s teaching of populating training corpus where the training corpus trains a natural language understanding model. Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Davidson into the teaching of Peng because one of ordinary skill in the art would have been motivated to use such a modification for purpose of improving reducing amount of time needed to train the target machine learning algorithm and size of the training dataset and increasing precision of the target machine learning algorithm and quickly and accurately preparing training dataset from a set of unlabeled images taught by Davidson.

As per claims 7, 14 and 20, the rejection of claim 7 is incorporated by claim 1 above. However Davidson does not disclose receiving a human-labeled sample corresponding to a first input sample; and analyzing the plurality of clusterings to extract the superclusters based on the human-labeled sample. On the other hand, Peng discloses receiving a human-labeled sample corresponding to a first input sample; and analyzing the plurality of clusterings to extract the superclusters based on the human-labeled sample [training data is limited, e.g., contains only a few human-labelled samples, paragraph 63]. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to implement Davidson teachings of identifying clustering of datapoints using clustering algorithm into Peng’s teaching of populating training corpus where the training corpus trains a natural language understanding model. Therefore it would have been obvious to one of the ordinary skill in the art at the time of the invention filed to incorporate the teaching of Davidson into the teaching of Peng because one of ordinary skill in the art would have been motivated to use such a modification for purpose of improving reducing amount of time needed to train the target machine learning algorithm and size of the training dataset and increasing precision of the target machine learning algorithm and quickly and accurately preparing training dataset from a set of unlabeled images taught by Davidson.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NOOSHA ARJOMANDI whose telephone number is (571)272-9784.  The examiner can normally be reached on (571)272-9784.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on (571)272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
November 15, 2022
/NOOSHA ARJOMANDI/Primary Examiner, Art Unit 2167